Spencer, Ch. J.
delivered the opinion of the Court. It is contended, on the part of the defendants, 1. That the plaintiff, by resorting to a Court whose jurisdiction was limited to 50 dollars, is concluded from alleging or claiming a greater amount of damages.
2. That having, in his declaration in the Justice’s Court, concluded to his damages of fifty dollars, he is estopped from claiming more.
We have already decided, that the appellee can recover a larger sum on appeal than he had recovered in the Court below. In my opinion, the act extending the juris*277diction of justices of the peace, settles the question. The 19th section of the act (sess. 41. ch. 94.) declares, that the Court of Common Pleas, after it has possessed itself of “the cause by the appeal, upon default of either parly, or upon hearing, as the case may be, shall proceed and give judgment according as the very right of the case shall appear, without regard to the previous trial had thereon.” This dispenses with all matter of form, and every thing inconsistent with the mere justice of the case between the parties. We are of opinión, therefore, that the plaintiff is entitled to judgment on the verdict found in the Court of Common Pleas.